                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA

v.                                                                   Case No. 4:19-cr-00634-2-JM

KENNETH HARRIS

                                              ORDER

       Pending before the Court is Defendant’s Motion for Bond, wherein he requests

reconsideration of an earlier Order of Detention (Doc. No. 98) and an order allowing him to

participate in inpatient substance abuse treatment while he awaits sentencing. (Doc. No. 115.)

Because Defendant has entered a guilty plea (Doc. Nos. 112-14) and is awaiting imposition of

sentence, his request for release is governed by 18 U.S.C. § 3143(a). More specifically, because

Defendant pleaded guilty to an offense for which a maximum term of imprisonment of ten years

or more is prescribed in the Controlled Substances Act, section 3143(a)(2) applies. See 18 U.S.C.

§ 3142(f)(1)(C); 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(viii).

       Pursuant to this provision in the Bail Reform Act, Defendant’s detention pending sentence

is mandatory unless (1) there is a substantial likelihood that a motion for acquittal or new trial will

be granted, or the Government has recommended no sentence of imprisonment; and (2) he is not

likely to flee or pose a danger to any other person or the community. 18 U.S.C. § 3143(a)(2)(A)-

(B). I do not find there is a substantial likelihood that a motion for acquittal or new trial will be

granted, and there is no indication that the Government has recommended or will recommend that

no sentence of imprisonment be imposed. Accordingly, an analysis of Defendant’s risk of

nonappearance or dangerousness is unnecessary, and his detention is required by statute.

       Additionally, Defendant was previously released on conditions and proved unable or
unwilling to follow them. He was ordered detained following a second revocation hearing. (Doc.

Nos. 9, 45, 58, 86, 93, 95, 98.) Even if his detention pending sentence were not statutorily

mandated, the history of this case does not suggest Defendant would be successful on release.

       The Motion for Bond (Doc. No. 115) is DENIED. Defendant will remain in the custody

of the United States Marshal Service. While in custody, Defendant must be afforded a reasonable

opportunity to consult privately with defense counsel.1 Further, on order of the United States Court

or on request of an attorney for the Government, the person in charge of the corrections facility

must deliver the Defendant to the United States Marshal for a court appearance.

       IT IS SO ORDERED this 24th day of June 2021.



                                                     ____________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE




1
  The intent of this provision is to ensure defense counsel experiences no unnecessary obstruction
communicating with the Defendant in person, by telephone, or (if possible) by video-
teleconference.


                                                 2
